Citation Nr: 0637869	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-12 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to right foot 
dermatophytosis with recurrent cellulitis. 

2.  Entitlement to service connection for a left leg 
disability, to include as secondary to right foot 
dermatophytosis with recurrent cellulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1948 to June 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran did not incur a low back disability in 
service, and it is not caused or aggravated by 
dermatophytosis with recurrent cellulitis.

2.  The veteran did not incur a left leg disability  in 
service, and it is not caused or aggravated by 
dermatophytosis with recurrent cellulitis.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2006).

2.  A left leg disability was not incurred in or aggravated 
by active service, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the VCAA.  A VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

The file shows that through correspondence dated in July 
2003, the copy of the rating decision furnished in September 
2003 and the statement of the case dated in February 2004, 
the veteran has been fully notified of the information and 
evidence needed to substantiate his claims, and his and VA's 
responsibilities for providing evidence.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The February 2004 letter generally 
advised the veteran to provide VA any evidence in his 
possession that would aid in substantiating his claims. 

It is noted that the original rating decision on appeal was 
issued in September 2003.  Notice fully complying with the 
provisions of the VCAA was provided to the veteran in July 
2003.   Therefore, the veteran received proper VCAA notice 
prior to the initial rating decision denying his claims and 
no remedial action is necessary.  See Mayfield v. Nicholson, 
19 Vet.  App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  The veteran has been afforded a medical examination and 
an opinion from a VA physician to address the questions 
involved with the issues on appeal is of record.  For the 
reasons set forth above, and given the facts of this case, 
the Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.   
Dingess/Hartman, at 488.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran has not been provided notice regarding a 
disability rating and effective date for the award of 
benefits.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds that 
this constitutes harmless error.  Because the preponderance 
of the evidence is against the veteran's claims, any defects 
with respect to these downstream issues are rendered moot.




Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The veteran's service medical records are silent with respect 
to treatment or diagnosis of a low back disability and a left 
leg disability.  The earliest medical evidence regarding 
these disabilities is dated many years following service.  

Private treatment records from Bob B. Neimann, M.D. reveal a 
diagnosis of a low back disability beginning in 1999.  A VA 
examination report dated in August 2003 reveals a diagnosis 
of degenerative joint disease of the lumbosacral spine and 
tendonitis of the left hip.  This is the extent of the 
medical evidence of record regarding these disabilities.

Service connection on a direct and secondary basis for a low 
back disability and a left leg disability is not established.  
The veteran's service medical records are silent with respect 
to the disabilities on appeal and there is no indication that 
these disabilities are directly related to the veteran's 
period of service.  Accordingly, service connection on a 
direct basis cannot be substantiated.  

In terms of secondary service connection for these 
disabilities, service connection is in effect for 
dermatophytosis of the right foot with recurrent cellutlitis, 
evaluated as noncompensable. In August 2003 the VA examiner 
opined that it was less likely than not that the veteran's 
low back disability and a left leg disability were related to 
his service-connected right foot dermatophytosis with 
recurrent cellulitis.  There are no other opinions of record 
regarding secondary service connection for these 
disabilities.  Moreover, no medical opinion or other 
competent medical evidence has been submitted to indicate 
that the veteran's low back and left leg disabilities have 
been aggravated by his service-connected right foot 
dermatophytosis with recurrent cellulitis.  Accordingly, 
service connection on a secondary basis is not substantiated.  
For these reasons, the preponderance of the evidence is 
against the veteran's claims and they must be denied.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.303, 3.310(a).


ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to right foot dermatophytosis with 
recurrent cellulitis is denied. 






Entitlement to service connection for a left leg disability, 
to include as secondary to right foot dermatophytosis with 
recurrent cellulitis is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


